DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (Figures 4-5) and claims 1-7 and 9-19 in the reply filed on 10/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2022.

Claims 3-4, 13-14, 17-18 are further withdrawn by the Examiner because these claims are drawn to nonelected Species for the reasons indicated below.
Claim 3 recites limitation “wherein the parameter is a maximum size detected by the first detection unit or the second detection unit,” and claims 13, 17, each recites limitation “wherein the parameter is a maximum detected size of the specific object or the part of the specific object,” which read on nonelected Species II (Figures 8-9).  
Claim 4 recites limitation “wherein the parameter is a minimum size detected by the first detection unit or the second detection unit,” and claims 14, 18, each recites limitation “wherein the parameter is a minimum detected size of the specific object or the part of the specific object,” which read on nonelected Species II (Figures 8-9).  
Specification, paragraphs [0043], [0052], and Figures 10A-10B illustrate detection parameters (i.e., maximum and minimum detect size) of detection units proposed in the second exemplary embodiment, which disclosed in figures 8-9.  Figures 8-9 is a nonelected Species, therefore, claims 3-4, 13-14 and 17-18 are withdrawn from further consideration by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: 
INFORMATION PROCESSING APARATUS, IMAGING APPARATUS WHICH DETERMINES EXPOSURE AMOUNT WITH RESPECT TO FACE DETECTION AND HUMAN BODY DETECTION.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image acquisition unit,” in claim 1; “a first detection unit,” in claims 1, 9; “a second detection unit,” in claims 1, 10; “an exposure determination unit,” in claim 1; “a parameter determination unit,” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “an image acquisition unit,” in claim 1; “a first detection unit,” in claims 1, 9; “a second detection unit,” in claims 1, 10; “an exposure determination unit,” in claim 1; “a parameter determination unit,” in claim 1, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides no disclosure of a structure for the limitation “an image acquisition unit,” in claim 1; “a first detection unit,” in claims 1, 9; “a second detection unit,” in claims 1, 10; “an exposure determination unit,” in claim 1; “a parameter determination unit,” in claim 1, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 1-2, 5-7, 9-11 cannot be determined.
Therefore, the claims 1-2, 5-7, 9-11 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim limitation “an image acquisition unit,” in claim 1; “a first detection unit,” in claims 1, 9; “a second detection unit,” in claims 1, 10; “an exposure determination unit,” in claim 1; “a parameter determination unit,” in claim 1, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  And claims 1-2, 5-7, 9-11 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as discussed above.
The specification fails to describe a structure for each of the limitations “an image acquisition unit,” in claim 1; “a first detection unit,” in claims 1, 9; “a second detection unit,” in claims 1, 10; “an exposure determination unit,” in claim 1; “a parameter determination unit,” in claim 1, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure.

Claims 2, 5-7, 9-11 are rejected as being dependent from claim 1.

Claims 5, 7, 15, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 (line 2) recites limitation “a detection accuracy of the first detection unit or the second detection unit;” the term “detection accuracy” is indefinite because the specification does not provide some standard for measuring the degrees of “detection accuracy”.
Claim 7 (line 2) recites the limitation "the" in “the detection processing”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 (lines 1-2) recites limitation “an accuracy of the detection of the specific object;” the term “an accuracy of the detection” is indefinite because the specification does not provide some standard for measuring the degrees of “an accuracy of the detection”.
Claim 19 (line 2) recites limitation “an accuracy of the detection of the specific object;” the term “an accuracy of the detection” is indefinite because the specification does not provide some standard for measuring the degrees of “an accuracy of the detection”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2015-130615) in view of Omata (US 10,175,451).
Regarding claim 1, Takagi discloses an information processing apparatus comprising:
an image acquisition unit (control unit 20 control the imaging operation by imaging element 12, figures 1, 2, paragraphs [0016], [0020]) configured to acquire an image;
a first detection unit (a human body detection unit 24, figure 1, paragraph [0018]) configured to detect a specific object from the image;
a second detection unit (a face region detection unit 22, figure 1, paragraph [0017]) configured to detect a part of the specific object from the image;
an exposure determination unit configured to determine a first exposure amount with respect to the specific object detected by the first detection unit (the control unit 20 determines the exposure amount so as to properly expose the human body region 401, figure 1-2, 4, steps S204, S205, paragraphs [0027], [0030]), and to determine a second exposure amount with respect to the part of the specific object detected by the second detection unit the control unit 20 determines the exposure amount so that the detected face area 501, figure 1-2, 5, steps S206, S207, S208, paragraphs [0035], [0038]).
Tagakami fails to disclose a parameter determination unit configured to determine a parameter regarding at least one of the first detection unit, the second detection unit, and the exposure determination unit.
However, Omata discloses a parameter determination unit (Omata discloses the body side CPU 50 calculates exposure control parameters such as aperture value, ISO sensitivity and shutter speed etc. based on the subject brightness that has been input, column 6, lines 14-27) configured to determine a parameter regarding at least one of the first detection unit, the second detection unit, and the exposure determination unit (Omata the AE processing section 47 functions as an exposure control circuit that controls exposure operation by calculating exposure control values in order to control exposure amount column 6, lines 14-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Tagaki by the teaching of Omata in order to control exposure amount of the image sensor at the time of rapid shooting of still pictures or at the time of acquiring focus detection signals between one rapid shooting exposure and the next rapid shooting exposure, column 6, lines 23-27).

Regarding claim 2, Omata discloses wherein the parameter is the first exposure amount or the second exposure amount (column 6, lines 14-27).
Regarding claim 9, Takagi discloses wherein the first detection unit detects a human body in the image (a human body detection unit 24, figures 1, 4, paragraphs [0018], [0027], [0030]).

Regarding claim 10, Takagi discloses wherein the second detection unit detects a face in the image (a face region detection unit 22, figures 1, 5, paragraph [0017], [0035], [0038]).

Regarding claim 11, Takagi discloses an imaging apparatus (digital camera 100, figure 1, paragraphs [0012]-[0015]) comprising the information processing apparatus according to claim 1.

Regarding claim 12, claim 12 is method claim correspond to apparatus claim 1; therefore, claim 12 is rejected for the same reasons given in claim 1.

Claim 16 is rejected for the same reasons given in claim 1.

Claims 5-7, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2015-130615) in view of Omata (US 10,175,451) further in view of OKADA et al. (US 2017/0024606).
Regarding claim 5, Tagakami and Omata fail to disclose wherein the parameter is a detection accuracy of the first detection unit or the second detection unit.
However, OKADA discloses wherein the parameter is a detection accuracy of the first detection unit or the second detection unit (OKADA discloses the detection accuracy and the detection speed of the face detection circuit 14 can be changed in accordance with the face detection parameters set for the face detection circuit 14 by the CPU 21, paragraphs [0011], [0014], [0068], [0082]-[0083], [0087]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Tagaki and Omata by the teaching of OKADA in order to achieve both high processing speed and the high accuracy, and a face detection device that can be applied to a wide variety of applications can be implemented, paragraph [0014]).

Regarding claim 6, Tagakami and Omata fail to disclose wherein the parameter is a detection speed of the first detection unit or the second detection unit.
However, OKADA discloses wherein the parameter is a detection speed of the first detection unit or the second detection unit (OKADA discloses the detection accuracy and the detection speed of the face detection circuit 14 can be changed in accordance with the face detection parameters set for the face detection circuit 14 by the CPU 21, paragraphs [0011], [0014], [0068], [0082]-[0083], [0087]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Tagaki and Omata by the teaching of OKADA in order to achieve both high processing speed and the high accuracy, and a face detection device that can be applied to a wide variety of applications can be implemented, paragraph [0014]).

Regarding claim 7, Tagakami and Omata fail to disclose wherein the parameter is frequency of execution of the detection processing by the first detection unit or the second detection unit.
However, OKADA discloses wherein the parameter is frequency of execution of the detection processing by the first detection unit or the second detection unit (OKADA discloses the frequency of a search direction occurring based on search-angle setting history may be stored in the EEPROM 22, and the CPU 21 may read the above-mentioned search direction frequency next time the CPU 21 performs face detection, paragraphs [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Tagaki and Omata by the teaching of OKADA in order to achieve both high processing speed and the high accuracy, and a face detection device that can be applied to a wide variety of applications can be implemented, paragraph [0014]).

Regarding claim 15, see Examiner’s comment regarding claim 5.
Regarding claim 19, see Examiner’s comment regarding claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsuji (US 2014/0185875) discloses object area tracking apparatus, control method, and program of the same.
Nakamura (US 2016/0173759) discloses image capturing apparatus, control method thereof, and storage medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                          12/01/2022